Citation Nr: 0118940	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  95-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Those decisions were appealed.  

During the appeal of the denial of service connection for 
residuals of an injury to the right hand, the issue has been 
remanded twice by the Board to the RO for further 
development.  After completing the actions requested on 
remand, the RO has continued the denial of the claim for 
service connection for residuals of an injury to the right 
hand and returned the matter to the Board for further 
appellate consideration.  That issue is the only issue 
remaining on appeal.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no medical evidence establishing that the 
veteran currently has a right hand disability.  


CONCLUSION OF LAW

Residuals of an injury to the right hand were not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1113 (West 1991); 38 C.F.R. § 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the March 1995 Statement of the Case (SOC), 
October 1999 Supplemental Statement of the Case (SSOC), 
September 2000 SSOC, and February 2001 SSOC issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran as 
relative to this claim has been obtained and associated with 
the claims folder.  Moreover, the veteran has undergone 
examination in connection with the claim on appeal (in March 
1999 and December 2000, pursuant to the Board's prior 
remands).  Furthermore, the veteran has had the opportunity 
to testify at a hearing, and there is no indication that 
there is additional, existing evidence outstanding that is 
necessary for the adjudication of the issue on appeal.  
Hence, adjudication of this appeal, without remand to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

Factual Background


The veteran's service medical records show that he was seen 
in December 1976 for complaints of painful fingers on the 
right hand following a blunt jamming trauma to the fingers 
that morning when the wind caught a car door causing to 
strike his hand.  Examination revealed swelling and 
discoloration on the proximal portion of the 3rd and 4th 
fingers.  There was decreased range of motion due to pain.  
X-ray studies of the fingers were negative for a fracture.  
The diagnosis was strain and his right hand was placed in a 
splint for two weeks.  Subsequent service medical records do 
not reflect any complaints pertaining to his right hand or 
any subsequent injury to that hand.  In August 1992, he was 
injured while riding a bicycle when he was struck by a truck; 
however, medical records do not reflect any injury to his 
right hand or fingers of that hand.  At separation from 
service, his retirement physical examination report did not 
contain any findings showing a right hand injury or right 
hand complaints.  

Post-service, the veteran underwent VA examination in June 
1993.  That examination report notes the veteran's complaint 
that since October 1992, he has been experiencing soreness in 
the metacarpal phalangeal (MP) joints and the proximal 
interphalangeal (PIP) joints of both hands.  He related no 
inflammation, just stiffness and pain.  Examination revealed 
full range of motion of the MP, PIP and DIP (distal 
interphalangeal) joints in both hands, with tenderness to 
palpation of the MP and PIP joints.  X-rays were not taken of 
the hands.  The examiner offered that there possibly was 
rheumatoid arthritis of the joints of both hands.  

The veteran's VA outpatient treatment reports for January 
1993 to February 1994 do not reflect any complaints or 
treatment pertaining to his right hand.  Evidence of record 
does show that the veteran is right-hand dominant.  In 
correspondence, and during his personal hearing held at the 
RO before a hearing officer, the veteran maintains that he 
injured his right hand and fingers in service, specifically 
as a result of bicycle-truck accident, which occurred in the 
summer before his retirement.  

During the veteran's March 1999 VA examination, he claimed he 
experiences pain in his right hand; however, the examiner did 
not examine that hand.  In December 2000, the veteran was re-
examined by VA during which he complained of problems with 
his right hand.  During the examination, he related that he 
had first hurt his hand in 1974 and that he was involved in 
the martial arts and boxing during his military service.  He 
stated that he has had all of his fingers on the right hand 
broken many times, although he never had had any surgery to 
the hand or any diagnostic work-up.  He complained that the 
pain in the right hand was worse in the morning; of right 
hand weakness, of dropping things, and of occasional right 
hand tremors.  On examination, the right hand exhibited no 
anatomical or functional defects.  He could touch the tip of 
his thumb to each of the fingers, to include the index, 
middle, long, and little fingers without problems.  He could 
transverse fold of his palms within half a centimeter.  
Strength testing was 4/5 in the right hand and 5/5 in the 
left hand.  There was no obvious objective inability to grasp 
objects, push, pull, twist or probe.  All of the right hand 
joints had no decrease in range of motion.  Specifically, 
there were no signs of swelling, edema, effusion or crepitans 
on range of motion testing.  There was no loss of abduction, 
adduction, to thenar eminence loss or antithenar eminence 
wasting.  X-rays taken of the right hand revealed no 
abnormality.  The examining physician specifically noted that 
there was no right hand disability.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available. Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has any right hand disability, as none was shown on 
recent VA examination.  As for the June 1993 VA examiner's 
statement that the veteran may possibly have rheumatoid 
arthritis in the hand, that statement was made based on the 
veteran's complaints of right hand pain; however, no medical 
evidence of any underlying pathology was shown then and no 
underlying pathology has currently been shown.  Any right 
hand injury the veteran sustained while he was in service 
(the December 1976 finger jamming trauma) was an acute and 
transitory condition that had completely resolved by the time 
he was separated from service some sixteen years later.  
Other than the December 1976 incident, the veteran's service 
medical records do not reflect any complaints or findings 
pertaining to his right hand.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has residuals of a right hand injury.  
As such, there is no basis for allowance of the claim.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for residuals of a right hand injury is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

